Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	There are no claims to be renumbered.  Claims 1-7 remain as “Claims 1-7”.

Reasons for Allowance
3.	The present claims are allowable over the prior art references of record, namely Komatsu et al. (WO 2017/0222291; utilizing US 10,414,896 as its English equivalent) and Yajima et al. (US 2013/03105222).
	It is noted that Komatsu et al. (WO 2017/022229) is used for date purposes only, and all column and line numbers cited below refer to its English equivalent, namely US 10,414,896, since WO 2017/022229 is in Japanese.  
4.	None of these references cited individually or in combination teaches or would have suggested the claimed slurry comprising fluororesin particles, fibrous carbon nanostructures, and a dispersion medium, wherein the fibrous carbon nanostructures are contained in a proportion of at least 0.01 parts by mass and not more than 0.5 parts by mass per 100 parts by mass of the fluororesin particles, and an area fraction S, in units of % , of aggregates of the fibrous carbon nanostructures when the slurry is loaded into a glass slide including an indentation of 0.5 mm in depth and inside of the indentation of the glass slide is observed over a range of 3 mm x 2 mm 
	According to Page 3, Paragraph [0010] of the present specification, “[t]hrough use of a slurry containing fibrous carbon nanostructures in the prescribed proportion and having the prescribed property as set forth above, it is possible to obtain a composite resin material that enables formation of a shaped product having excellent mechanical strength and sufficiently low surface resistivity.”
	Moreover, when the ratio (S/V) of the area fraction S relative to the volume percentage V is at least any of the lower limits set forth above, the fibrous carbon nanostructures can favorably form a conduction path in a shaped product, and electrical conductivity of the shaped product can be increased, and therefore, a shaped product can be caused to display sufficient antistatic performance and mechanical strength when S/V is within the claimed range (see Page 14, Paragraph [0046] of the present specification).
	Specifically, Komatsu et al. disclose a slurry comprising a mixture of a particulate fluororesin (corresponding to the claimed fluororesin particles), fibrous carbon nanostructures, and a dispersion medium, wherein the fibrous carbon nanostructures are contained in a proportion of 0.01%-0.5% by mass based on the amount (100% by mass) of fluororesin (Col. 3, lines 60-65 and Col. 10, lines 1-20).  However, Komatsu et al. do not specifically mention an area fraction S, in units of % , of aggregates of the fibrous carbon nanostructures when the slurry is loaded into a glass slide including an indentation of 0.5 mm in depth and inside of the indentation of the glass slide is observed over a range of 3 mm x 2 mm using an optical microscope and a volume percentage V, in units of volume%, of the fibrous carbon 
	Yajima et al. do not remedy the deficiencies of Komatsu et al.  Yajima et al. only disclose a mixed slurry comprising resin material particle, wherein the resin material includes fluorine-containing resins, and carbon nanotubes (which according to Page 1, Paragraph [0002] of the instant specification corresponds to the claimed fibrous carbon nanostructures), wherein the content of the carbon nanotubes is 0.003-0.1% by mass relative to the resin material particle (Paragraphs [0037], [0048]-[0049] and see also [abstract]), which overlaps with the claimed fibrous carbon nanostructures proportion of 0.01-0.5 parts by mass per 100 parts by mass of the fluororesin particles. Nevertheless, like Komatsu et al., Yajima et al. do not mention an area fraction S, in units of % , of aggregates of the fibrous carbon nanostructures when the slurry is loaded into a glass slide including an indentation of 0.5 mm in depth and inside of the indentation of the glass slide is observed over a range of 3 mm x 2 mm using an optical microscope and a volume percentage V, in units of volume%, of the fibrous carbon nanostructures in solid content of the slurry satisfy a relationship: 3 ≤ S/V ≤ 30 as required by the claims of the instant application.  
	 It follows that Komatsu et al. and Yajima et al. separately or in combination do not teach or would have suggested the claimed specific slurry. 
	Additionally, upon search, co-pending US Application nos. 16/335,823 (corresponding to US PG PUB 2020/0024409) and 16/335,815 (corresponding to US PG PUB 2019/0276613) were uncovered.  However, the claims of these co-pending applications do not recite or would have suggested the presently claimed specific slurry (or the methods of producing a composite 
	Accordingly, claims 1-7 are deemed allowable over the prior art references of record.

Correspondence
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 For record purposes, it is noted that since the applicants have not submitted a certified English translation of the foreign priority document JP2016-195966 having written descriptive support for the pending claims of the present application under 35 USC 112(a), they are not entitled to the benefit of the foreign priority filing date of such document.  See MPEP § 2163.03, II-III
        2 Cited in the IDS submitted by applicants on 03/22/2019.